Name: Commission Directive 2003/120/EC of 5 December 2003 amending Directive 90/496/EEC on nutrition labelling for foodstuffs (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  consumption;  marketing;  foodstuff
 Date Published: 2003-12-20

 Avis juridique important|32003L0120Commission Directive 2003/120/EC of 5 December 2003 amending Directive 90/496/EEC on nutrition labelling for foodstuffs (Text with EEA relevance) Official Journal L 333 , 20/12/2003 P. 0051 - 0051Commission Directive 2003/120/ECof 5 December 2003amending Directive 90/496/EEC on nutrition labelling for foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/496/EEC of 24 September 1990 on nutrition labelling for foodstuffs(1), and in particular Article 5(2) thereof,After consulting the Scientific Committee on Food,Whereas:(1) The placing on the market of salatrims as novel food ingredients for use in energy-reduced bakery products and confectionery was authorised by Commission Decision 2003/867(2), under Regulation (EC) No 258/97 of the European Parliament and of the Council(3), as last amended by Regulation (EC) No 1882/2003(4).(2) The Scientific Committee on Food in its opinion on the safety assessment of salatrims for use as reduced calorie fats alternative as a novel food ingredient, expressed on 13 December 2001, noted that the energy provided by salatrims lies between 5 and 6 kcal/gram.(3) Under current rules, the energy provided by salatrims, considered to be fats, should be calculated by using the conversion factor for fat, provided for in Article 5(1) of Directive 90/496/EEC, namely 9 kcal/gram. The use of this conversion factor for the declared energy content of a product would misrepresent its reduced energy content achieved by the use of salatrims in its manufacture and would thus result in a failure to fully inform the consumer. Therefore it is necessary to adopt the appropriate conversion factor for salatrims to be used for the calculation of the declared energy value of foodstuffs.(4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1The following is added at the end of Article 5(1) of Directive 90/496/EEC:">TABLE>"Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 July 2004 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 5 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 276, 6.10.1990, p. 40.(2) OJ L 326, 13.12.2003, p. 32.(3) OJ L 43, 14.2.1997, p. 1.(4) OJ L 284, 31.10.2003, p. 1.